DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 12 and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest arts of record Kim and/or Agura that teach a circular ceramic body having an outer diameter; a plurality of purge openings disposed in the ceramic body; and a resistive heating element embedded in the ceramic body, the resistive heating element disposed in a heater coil pattern wherein  resistive heating coil arrangement in the ceramic body comprising: an outer sector; a primary ring and a secondary ring of plurality of first peaks and second peaks respectively, failed to teach:  a resistive heating coil arrangement that “a protruding portion extending radially inward from the average diameter of the primary ring, wherein the protrusion portion extends more inwardly than the plurality of first peaks and surrounds at least one of the purge openings, the at least one of the purge openings is disposed radially outward from a peak of the protruding portion”  as claimed in the independent claim 1.
Regarding independent claim 11, the closest arts of record Kim and/or Agura that teach a circular ceramic body having an outer diameter; a plurality of purge openings disposed in the ceramic body; and a resistive heating element embedded in the ceramic body, the resistive heating element disposed in a heater coil pattern, the heater coil pattern comprising: an outer sector; a primary ring and a secondary ring of plurality of first peaks and second peaks respectively; two protruding portions and a depressed portion such that the two protruding portions transition to the depressed portion on either side of the depressed portion failed to teach: “wherein the two protrusions extend more inwardly than the plurality of first peaks, and, wherein at least one of the purge openings is disposed along the average diameter of the primary ring and radially outward from the depressed portion” as claimed in the independent claim11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761